Title: From George Washington to Jacob Gerhard Diriks, 21 February 1781
From: Washington, George
To: Diriks, Jacob Gerhard


                        
                            Sir,
                            Head Quarters February 21st 81
                        
                        I have received your letter of the 9th instant. I feel for the disagreeableness of your situation and should
                            be happy the circumstances of the service would enable me to make it better—but you are sensible of the difficulties in
                            the way of employing officers not attached to corps, in our service.
                        It is true that the arrangement of Col. Armands legion has been left to me; but it is now fully officered.
                            With respect to Col. Hazen’s corps the following extract from the act of Congress of the 3d of October, respecting it will
                            inform you on what footing it now stands. It is there resolved That the Regiment commanded by "Col. Moses Hazen be
                            continued on its present establishment, and that all non commissioned officers and privates being foreigners, belonging to
                            any reduced regiments and corps be incorporated therewith, and all volunteers from foreign
                            states, who are now in the service or may hereafter join the American army be annexed to the
                            said regiment." By this you will perceive that you cannot be incorporated with that regiment as an officer of it with your
                            present rank; because its former establishment is still in force. Though the natural construction of the last clause of it
                            does not comprehend you, yet if it could be desireable to you to serve with that corps merely as a volunteer, it certainly
                            could not but be agreeable to me.
                        If any thing should occur in which you can be employed consistent with the establishment and tranquillity of
                            the army, it would give me pleasure to promote it. I am with great consideration Sir Yr most Obedient & humble
                            servant.

                    